            Case 1:19-cv-07652-DAB Document 36 Filed 11/15/19 Page 1 of 3



VIA ECF                                                                              November 15, 2019
Hon. Deborah A. Batts
United States District Judge
Southern District of New York
500 Pearl Street, Room 2510
New York, New York 10007-1312

                  Re:       Mazlin Trading Corp. et al. v. WJ Holding Ltd. et al.
                            Case No. 19-CV-7652 (DAB)

Dear Judge Batts:

        We represent the Respondents, WJ Holding Limited, Stubrick Limited, and Yuri Drukker,
in the above-referenced matter. We respectfully request a pre-motion conference, pursuant to Rule
II(B)(1) of Your Honor’s Individual Rules, in connection with Respondents’ anticipated Motion
to Dismiss the Petition. The primary bases for dismissal are set forth below.

    I.      This Court Should Abstain from Deciding This Case
        With this action, Petitioners have sought confirmation of the underlying arbitral award in
three separate proceedings. Such forum shopping should not be condoned. In April 2018,
Petitioners filed their first confirmation petition in Florida state court. See Mazlin Trading Corp.
v. WJ Holding Ltd., 2018-010492-CA-01 (11th Fla. Cir. Ct.). That action was stayed, voluntarily,
with Petitioners’ full consent, in October 2018 pending the outcome of Respondents’ related action
in Kings County Supreme Court. See WJ Holding Ltd. v. Shireen Maritime Ltd., Index No.
506949/2017 (N.Y. Sup. Ct.). Despite the stay in Florida, however, in December 2018, Petitioners
brought a counterclaim in Kings County seeking confirmation of the same arbitral award.1
Therefore, this third confirmation action, filed in August 2019—more than 16 months after the
first confirmation action—should not be allowed to proceed.

        This is not a case of federal jurisdiction “being trammeled in a race to the courthouse.”
Rather, this a case in which the prospective benefits to Petitioners of their dual litigation strategy
“are far outweighed by the costs to judicial economy.” Cong. Talcott Corp. v. Roslin, No. 95-CV-
769, 1996 WL 499337, at *8 (S.D.N.Y. Sept. 4, 1996). All of the claims here (both state and
federal) can be, or have been, brought in the ongoing Florida or Kings County Actions. Other
factors supporting Colorado River abstention include: (1) dismissing this action will avoid
piecemeal litigation; (2) this action is significantly less advanced than the other two actions, both
of which have fully briefed motions to dismiss; (3) Petitioners’ rights will be protected in the state
proceedings. Moses H. Cone Memorial Hosp. v. Mercury Construction, 460 U.S. 1, 15–16, 19–23,
26 (1983). Moreover, abstention is appropriate where a party attempts to maintain two parallel
actions in a “blatant attempt to manipulate the concurrent system of jurisdiction.” Garcia v. Tamir,
No. 99-CV-298, 1999 WL 587902, at *8 (S.D.N.Y. Aug. 4, 1999).



1
 That counterclaim was superseded by the filing of Respondents’ Amended Complaint in the Kings County Action.
Although we fully anticipate that Petitioners will reassert it, that has not yet happened as of the filing of this pre-
motion letter. The fact that Petitioners have asserted, and likely will reassert, this claim weighs in favor of abstention.
See, e.g., Wiggin & Co. v. Ampton Investments, Inc., 66 F. Supp. 2d 549, 554 (S.D.N.Y. 1999).
          Case 1:19-cv-07652-DAB Document 36 Filed 11/15/19 Page 2 of 3
The Honorable Deborah A. Batts
November 15, 2019
   II.       Petitioners’ Alter Ego Claim Should Be Dismissed as a Matter of Law and for
             Failure to State a Claim
        It is well-established in this Circuit that “an action for confirmation is not the proper time
for a District Court to ‘pierce the corporate veil.’” Orion Shipping & Trading Co. v. E. States
Petroleum Corp. of Panama, S.A., 312 F.2d 299, 301 (2d Cir. 1963). Thus, courts typically reject
alter ego claims except “when doing so would not involve extensive fact-finding or considerable
delay.” Trustees of Empire State Carpenters Annuity v. John J. Pausley, Inc., No. 13-CV-1629,
2014 WL 2711914, at *6–7 (E.D.N.Y. June 16, 2014). That narrow exception does not apply in
this case. As evidenced by the Petition itself, Petitioners’ alter ego claim against Mr. Drukker will
necessarily involve extensive fact-finding about “various” and “[m]ultiple” properties “in other
parts of the world.” (Dkt. 1, at ¶¶ 49-57, 63-66.) Therefore, Petitioners’ alter ego claim should be
dismissed as a matter of law.

        Additionally, Petitioners fail to state a claim for alter ego liability because, as stated in
Section II(A) of Respondents’ Memorandum of Law in Opposition to Petitioners’ Order to Show
Cause (Dkt. 30, at 7-12), they have failed to adequately plead that any supposed “domination” of
WJ Holding or Stubrick by Mr. Drukker was “used to commit a fraud or wrong that injured
[Petitioners].” Am. Fuel Corp. v. Utah Energy Dev. Co., 122 F.3d 130, 134 (2d Cir. 1997).

   III.     Petitioners’ Own Evidence Requires that Their Fraudulent Conveyance and
            Conversion Claims Be Dismissed
        For the reasons substantially stated in Section II(A) of Respondents’ Opposition Brief,
Petitioners fail to adequately allege any intent to defraud, improper dissipation of assets by
Respondents, or that Petitioners had legal ownership of the assets. See In re Sharp Int’l Corp.,
403 F.3d 43, 56–57 (2d Cir. 2005) (“[T]o prove actual fraud under § 276, a creditor must show
intent to defraud on the part of the transferor.”) (citation omitted); Harris v. Coleman, 863 F. Supp.
2d 336, 342 (S.D.N.Y. 2012) (“To state a claim for conversion, a plaintiff must allege facts
sufficient to establish that the defendant acted without authorization, defendant exercised
dominion or right of ownership over property belonging to the plaintiff[,] . . . [and plaintiff had]
legal ownership or an immediate superior right of possession.”) (citation omitted). Given the
absence of allegations sufficient to support Petitioners’ conclusory assertions, their fraudulent
conveyance and conversion claims should be dismissed.

   IV.       Petitioners Fail to State a Claim for Turnover
         Petitioners seek turnover “of all monies and/or assets maintained by or on behalf of
Respondents with any third-party financial institution(s) located in the United States.” (Dkt. 1, at
¶ 46.) However, Petitioners have failed to allege, as they must: (1) the existence of a judgment
against Mr. Drukker; (2) the Court’s jurisdiction over, or service of, the unnamed financial
institutions; and (3) that Petitioners are entitled to the possession of such property or that their
rights to the property are superior to those of said institutions. See Allstate Ins. Co. v. Mirvis, No.
08-CV-4405, 2018 WL 4921631, at *10 (E.D.N.Y. Sept. 4, 2018) (collecting cases). In the absence
of these required allegations, Petitioners’ turnover claim cannot be sustained.

   V.       The Court Should Stay Discovery Pending the Court’s Decision
        In light of Respondents’ plan to file a dispositive motion “that potentially eliminates the
entire action,” this Court should stay discovery pending its decision on the motion to dismiss.
Spencer Trask Software & Info. Servs. v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002).
                                                  2
        Case 1:19-cv-07652-DAB Document 36 Filed 11/15/19 Page 3 of 3
The Honorable Deborah A. Batts
November 15, 2019
                                   Respectfully submitted,

                                   /s/Michael Tremonte
                                   Michael Tremonte
                                   Yonatan Y. Jacobs
                                   Alexandra G. Elenowitz-Hess
                                   Jennifer X. Luo
CC:   Michael J. Smikun, Esq.




                                      3
